


110 HRES 710 IH: Commemorating the 125th Anniversary of the

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 710
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2007
			Mr. Issa (for himself
			 and Mrs. Bono) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Commemorating the 125th Anniversary of the
		  Establishment of the Pechanga Indian Reservation.
	
	
		Whereas for more than 10,000 years, the Pechanga Band of
			 Luiseño Indians have lived in, and been stewards of the Southern California
			 region known today as the Temecula Valley;
		Whereas on June 27, 1882, an Executive Order by President
			 Chester A. Arthur established the Pechanga Indian Reservation in the Temecula
			 Valley on behalf of the Pechanga Band of Luiseño Indians;
		Whereas the establishment of the Pechanga Indian
			 Reservation initiated the formal government-to-government relationship between
			 the Pechanga Band of Luiseño Indians and the United States of America;
		Whereas the Pechanga people have a rich and deep-rooted
			 history with a story of perseverance that serves as an inspiration to all
			 Americans;
		Whereas the Pechanga people have overcome disease,
			 invasion, prejudice, discrimination, droughts, fires, floods, and earthquakes
			 to enter a new era marked by hope, equality, and self-sufficiency;
		Whereas the Pechanga People have made many contributions
			 to California, and remain a vital part of the State’s history, culture,
			 economy, and social fabric;
		Whereas we recognize and are grateful for the sacrifices
			 that veteran’s and public servants of Pechanga have made to the United States
			 of America and the State of California; and
		Whereas it is our hope that the relationship between the
			 United States of America and the Pechanga Band, for the next 125 years, will be
			 distinguished by dignity, friendship, and respect for Pechanga’s original
			 natural rights, and the pursuit of common goals: Now, therefore, be it
		
	
		That the United States House of
			 Representatives does hereby commemorate the 125th anniversary of the
			 establishment of the Pechanga Indian Reservation and the beginning of a formal
			 government-to-government relationship between the Pechanga Band of Luiseño
			 Indians and the United States of America.
		
